Citation Nr: 0732039	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-18 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Eligibility for non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The appellant had active service in the merchant marines from 
August 1, 1945 to August 15, 1945.  He had additional service 
in the merchant marines from August 15, 1945 to November 15, 
1945 and November 21, 1945 to November 28, 1945. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

The veteran did not have 90 consecutive days of active 
military service.

CONCLUSION OF LAW

The veteran is not eligible for non-service-connected 
pension.  38 U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.3, 3.6, 3.7(x)(15) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for nonservice-connected disability pension 
benefits is outlined by statute and regulation; thus, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

The veteran seeks nonservice-connected VA pension benefits.  
Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service- connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2006).  

World War II is considered a period of war under the law. 38 
U.S.C.A. § 101(11). VA's determination of whether a 
claimant's service meets the threshold statutory requirements 
usually is dependent upon service department records 
verifying the character of a claimant's service.  See 38 
C.F.R. § 3.203 (2003); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Individuals and groups who have been certified 
to have performed active military, naval, or air service 
include American Merchant Marines who served in Oceangoing 
Service during the Period of Armed Conflict, December 7, 1941 
to August 15, 1945.  38 C.F.R. §3.7(x)(15). 

The veteran states that he served in the Merchant Marine and 
was continuously on the U.S.S. McKitrick Hills for over 90 
days with the exception of needing to seek medical assistance 
off the ship.  Assuming this statement to be true, the 
portion of his service in the Merchant Marine that took place 
after August 15, 1945, is not considered active military 
service under 38 C.F.R. §3.7(x)(15).  

The Board recognizes that the appellant had a period of 
active service during a period of war.  38 C.F.R. § 3.2(d).  
Specifically, the veteran's DD Form 215 shows that he served 
on active duty from August 1, 1945 to August 15, 1945, which 
is during World War II.  Id.  However, the fifteen days of 
active military service are not sufficient to qualify for 
non-service connected pension, which requires 90 days of 
active military service.  Furthermore, the record does not 
reflect that he was discharged or released from service for a 
service-connected disability.  The Board thus finds that the 
appellant's service does not meet the threshold requirements 
for eligibility for VA pension benefits and his claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

In November 2005, VA received references to a United States 
House of Representatives Bill proposing pension of $1000 a 
month to be given to those who served in the Merchant Marine 
from December 7, 1941 through December 31, 1946.  Such bill 
would include the veteran, as his service in the Merchant 
Marine was in 1945.  However, there is no indication that 
this Bill has become law.  Therefore under current law the 
veteran is prohibited from receiving VA pension benefits from 
VA because his claim lacks legal merit.  See Sabonis, supra. 
(standing for the proposition that, any claim lacking 
threshold eligibility lacks legal merit and must be denied.)  
Accordingly, the claim on appeal is denied.


ORDER

Eligibility for non-service-connected disability pension is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643


 Department of Veterans Affairs


